 


110 HRES 828 IH: Honoring the firefighters and other public servants who responded to the wildfires in south Georgia during the spring of 2007.
U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 828 
IN THE HOUSE OF REPRESENTATIVES 
 
November 15, 2007 
Mr. Barrow (for himself, Mr. Kingston, Mr. Gingrey, Mr. Marshall, Mr. Scott of Georgia, Mr. Price of Georgia, Mr. Westmoreland, Mr. Johnson of Georgia, Mr. Lewis of Georgia, Mr. Broun of Georgia, Mr. Deal of Georgia, Mr. Bishop of Georgia, and Mr. Linder) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform 
 
RESOLUTION 
Honoring the firefighters and other public servants who responded to the wildfires in south Georgia during the spring of 2007. 
 
 
Whereas there are more than 1,100,000 firefighters in over 30,000 fire departments in the United States; 
Whereas American firefighters respond to the call of duty more than 20,000,000 times during a typical year; 
Whereas the number of wildfires in the United States has escalated in recent years with over 8,500,000 acres burned in 2005; 
Whereas in the spring of 2007, the State of Georgia lost more forestland and timberland, and incurred more financial losses, due to wildfires than ever before in Georgia history; 
Whereas the fire at the Georgia Bay Complex, the largest wildfire in southeast history, burned over 440,000 acres in Georgia and destroyed 9 homes; 
Whereas over 21,000 additional acres burned in the 21 county emergency declaration area; 
Whereas over $60,000,000 worth of private and State-owned timber was lost in the wildfires; 
Whereas over $60,000,000 was spent to control the wildfires, and it is expected to cost approximately $30,000,000 to replant the timber on these lands; 
Whereas over 3,300 brave firefighters from 44 states, Canada, and Puerto Rico fought alongside Georgia firefighters to contain the wildfires that burned in southern Georgia;  
Whereas the time actually spent fighting fires is but a fraction of the immense amount of time spent in training and practicing how to fight fires, and such training and practice is essential not only to prevent the loss of life and property from fires but also to prevent the loss of life of those engaged in fighting fires; 
Whereas such training and practice represents a tremendous amount of time away from family, and, in the case of volunteer firefighters, time away from family and businesses; 
Whereas it is a testament to the training and skill of the 3,300 full-time and volunteer firefighters who fought the wildfires in Georgia that such an enormous disaster was contained and beaten back without the loss of a single life; and 
Whereas the unselfish bravery, immense courage, and outstanding success of those firefighters should be recognized by a grateful Nation: Now, therefore, be it 
 
That the House of Representatives— 
(1)honors the firefighters of the State of Georgia and all of those who fought to suppress and contain the destructive wildfires in south Georgia during the spring of 2007; 
(2)expresses its deepest sympathy to those who lost their homes and businesses to the wildfires; 
(3)pledges its continued support for efforts to prevent, fight, and contain wildfires in the United States; and 
(4)pledges its continued support for the firefighters of Georgia and the United States in their efforts to prevent fire related disasters. 
 
